DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (2007/0261924) in view of Kayane et al. (JP 2008290842).
Lindberg et al. disclose an elevator system and method comprising: an elevator car (1) located within an elevator shaft (3); a display (15a); and elevator monitoring system having an elevator shaft monitoring device (2) mounted on the elevator car and configured to capture an image of the elevator shaft (figure 1 and paragraph 48), wherein the elevator car is operable such that an image captured by the elevator shaft monitoring device is displayed on the display (15a).  
Lindberg et al. provide a type of emergency mode of operation, wherein alarm data activates the monitoring system (paragraph 53).
	Lindberg et al. disclose the elevator system, wherein, during the emergency mode of operation, a first display image is generated on the display (paragraph 53). 
	Lindberg et al. disclose the elevator system, wherein the elevator shaft monitoring device is mounted to a top of the elevator car such that a portion of the elevator shaft above the elevator car is captured by the elevator shaft monitoring device (paragraph 48). 
Lindberg et al. disclose the elevator system, wherein the elevator emergency monitoring system includes a second elevator shaft monitoring device (2), wherein the second elevator shaft monitoring device is mounted to the elevator car such that a portion of the elevator shaft below the elevator car is captured by the elevator shaft monitoring device (figure 1), preferably, wherein a second display image is generated on the display (15a) providing an image captured by the second elevator shaft monitoring device.
Lindberg et al. disclose the elevator system, further comprising at least one third display image displayed on the display (15a), wherein the at least one third display image is an image of a landing of the elevator system (figure 1).
Lindberg et al. disclose the elevator system, wherein the elevator shaft monitoring device comprises at least one of an optical camera (2), a thermal camera, and an infrared camera (paragraph 48).
Lindberg et al. disclose the method, further comprising receiving input from a user and displaying a specific set of captured images based on the received input from the user (paragraph 50).
Lindberg et al. disclose the method, further comprising transmitting the captured image to a remote location (paragraph 50).
Lindberg et al. do not disclose the display in the elevator car.
However, Kayane et al. disclose an elevator system and method comprising: an elevator car (1) located within an elevator shaft (figure 1); a display (4); and elevator monitoring system having an elevator shaft monitoring device (2, 3) mounted on the elevator car and configured to capture an image of the elevator shaft (figure 1 and abstract), wherein the elevator car is operable such that an image captured by the elevator shaft monitoring device is displayed on the display (4) (abstract).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Kayane et al. with Lindberg et al., because the teachings provide a remote terminal/monitor in the elevator car, wherein passengers are able monitor the conditions in the shaft. 
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The applicant argues that Lindberg et al. fail to disclose the claimed display in the elevator.  Kayane et al. disclose a remote display connected to the camera located on the elevator in the shaft area.  This allows passengers in the elevator to monitor the conditions in the shaft of the elevator.  The claims are clearly met by the teachings above.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF7/25/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837